 

Exhibit 10.12 

 

Execution Version

 

LIMITED, CONDITIONAL, AND TEMPORARY WAIVER AND
AGREEMENT REGARDING LOAN DOCUMENTS

 

This Limited, Conditional, and Temporary Waiver and Agreement Regarding Loan
Documents (herein, this “Agreement”) is entered into as of November 19, 2018, by
and among LIMBACH FACILITY SERVICES LLC, a Delaware limited liability company
(the “Borrower”), LIMBACH HOLDINGS LLC, a Delaware limited liability company
(the “Parent”), the other Guarantors party hereto, the Lenders party hereto, and
FIFTH THIRD BANK, an Ohio banking corporation, as Administrative Agent (the
“Administrative Agent”) and L/C Issuer.

 

RECITALS:

 

A.           The Borrower, the Parent, the other Guarantors party thereto, the
Lenders party thereto, and Fifth Third Bank, as Administrative Agent and L/C
Issuer, are party to a Credit Agreement dated as of July 20, 2016 (as amended,
modified, restated, or supplemented from time to time, the “Credit Agreement”).

 

B.           The Borrower has informed the Administrative Agent and the Lenders
of Events of Default that occurred on September 30, 2018, under the terms of the
Credit Agreement and continue to exist as of the date hereof, which Events of
Default are listed on Schedule 1 to this Agreement (each such instance of
noncompliance being hereinafter referred to as an “Existing Default” and,
collectively, the “Existing Defaults”).

 

C.           The Borrower has requested that the Administrative Agent, the L/C
Issuer, and the Lenders during the Temporary Waiver Period to provide a limited,
conditional, and temporary waiver with respect to the Existing Defaults.

 

D.           Subject to the terms and conditions set forth herein, during and
only during the Temporary Waiver Period, the Administrative Agent, and the
Lenders are willing to provide a limited, conditional, and temporary waiver with
respect to the Existing Defaults.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.          Incorporation of Recitals; Defined Terms. The Borrower
acknowledges that the Recitals set forth above are true and correct. This
Agreement shall constitute a Loan Document, and the Recitals shall be construed
as part of this Agreement. Each capitalized term used but not otherwise defined
herein, including capitalized terms used in the introductory paragraph hereof
and the Recitals, has the meaning assigned to it in the Credit Agreement.
Without limiting the foregoing, “Temporary Waiver Effective Date” has the
following definition:

 

“Temporary Waiver Effective Date” means November 19, 2018.

 

 

 

 

Section 2.          Amounts Owing. The Borrower acknowledges and agrees that as
of November 15, 2018, the principal amount of Loans and Letters of Credit is
$40,148,000.00 ($15,235,000.00 in Term Loans, $13,512,000.00 in Revolving Loans,
$7,986,000.00 in Bridge Term Loans, and $3,415,000.00 in Letters of Credit), and
such amount (together with interest and fees thereon) is justly and truly owing
by the Borrower without defense, offset or counterclaim.

 

Section 3.          Acknowledgment of Defaults. The Borrower hereby acknowledges
and agrees that the Existing Defaults have occurred, constitute Events of
Default, and, as a result of the Existing Defaults, as well as any other
Defaults or Events of Default that may exist, but subject to Section 4 hereof,
the Administrative Agent and the Lenders are entitled to exercise any and all
default-related rights and remedies under the Credit Agreement, the other Loan
Documents and/or applicable law, including making a determination not to make
further Loans or incur further L/C Obligations, to terminate the Commitments, to
accelerate the Obligations, to exercise rights against Collateral, to enforce
Liens granted under the Collateral Documents, or to exercise any other rights or
remedies that may be available under the Loan Documents or under applicable law.

 

Section 4.          Limited, Conditional and Temporary Waiver. (a) Upon
satisfaction of the conditions precedent set forth in Section 8 below and
subject to the terms and other conditions hereof, the Administrative Agent and
the Lenders grant during the Temporary Waiver Period a limited, conditional and
temporary waiver of the Existing Defaults; provided, that the foregoing limited,
conditional and temporary waiver shall become null and void and no further force
and effect upon the termination of the Temporary Waiver Period. The Loan Parties
acknowledge and agree that the waiver under this Section 4 shall be limited
specifically as written in this Section 4, is not a permanent waiver, is a
one-time waiver, and shall neither be deemed to be a waiver or modification of
any other term, provision or condition of the Credit Agreement or any other Loan
Document nor a waiver of any Defaults or Events of Default other than the
limited, conditional and temporary waiver of the Existing Defaults solely as
provided herein. Without limiting the foregoing, this Agreement shall not
constitute a consent to any transactions prohibited by the Credit Agreement or
any other Loan Document. The Loan Parties further acknowledge that, in granting
the waiver under this Section 4, the Administrative Agent and the Lenders in
entering into this Agreement and maintaining credit outstanding to the Borrower
during the Temporary Waiver Period are relying on the assurances provided by the
Loan Parties herein.

 

(b)          As used herein, the term “Temporary Waiver Period” shall mean the
period commencing on the Temporary Waiver Effective Date and ending on the
earliest to occur of (i) November 30, 2018 (5:00 p.m. Eastern Standard Time)
(the “Temporary Waiver Termination Date”) or (ii) the occurrence of any one or
more of the following events: (A) the occurrence of any Default or Event of
Default under the Credit Agreement, other than the Existing Defaults; (B) any
failure by the Borrower or any Guarantor for any reason to comply with any term,
condition, or provision contained in this Agreement (unless waived in writing by
Administrative Agent and the Lenders); (C) any representation made by the
Borrower or any Guarantor in this Agreement or pursuant to it is incorrect or
misleading in any material respect when made; (D) any Material Adverse Effect
shall occur as determined in good faith by the Administrative Agent or the
Required Lenders; and (E) any act of fraud, intentional misrepresentation,
criminal misconduct, or gross negligence by the Borrower or any Guarantor. The
occurrence of any of the events set forth in the foregoing clauses (A) through
(E) shall constitute an immediate Event of Default under the Credit Agreement
and, in such event, the Temporary Waiver Period is automatically terminated and
the Administrative Agent and the Lenders are then permitted and entitled under
Section 7 of the Credit Agreement to, among other things, decline to provide
additional credit to the Borrower, permanently terminate the Commitments,
accelerate the Obligations, require cash collateral for outstanding Letters of
Credit, and exercise any other rights and remedies that may be available under
the Loan Documents or applicable law.

 

 - 2 - 

 

 

(c)          Automatically and without any notice or action by either the
Administrative Agent or the Lenders with respect to any termination of the
Temporary Waiver Period, upon any such termination, the Administrative Agent and
the Lenders shall be entitled (but not required) to exercise any of the rights
and remedies with respect to the Existing Defaults (or otherwise) available to
them under the Loan Documents or applicable law.

 

(d)          Without limiting the generality of the foregoing, the Loan Parties
acknowledge and agree that immediately upon expiration of the Temporary Waiver
Period, the Administrative Agent and the Lenders have all of their rights and
remedies with respect to the Existing Defaults to the same extent, and with the
same force and effect, as if the limited, conditional and temporary waiver had
not occurred. The Loan Parties will not assert and hereby forever waive any
right to assert that the Administrative Agent or the Lenders are obligated in
any way to forbear from enforcing their rights or remedies beyond the Temporary
Waiver Period or that the Administrative Agent and the Lenders are not entitled
to act on the Existing Defaults after the termination of the Temporary Waiver
Period as if such defaults had just occurred and the Temporary Waiver Period had
never existed. The Loan Parties acknowledge that the Lenders have made no
representations as to what actions, if any, the Lenders will take after the
Temporary Waiver Period terminates, and the Lenders and the Administrative Agent
reserve any and all rights, remedies, and claims they have (after giving effect
hereto) with respect to the Existing Defaults and each other Default or Event of
Default that may exist or may occur.

 

Section 5.          Extensions of Credit. During the Temporary Waiver Period and
subject to the terms hereof, the Lenders shall continue to make additional
Revolving Loans available to the Borrower in accordance with Section 2 of the
Credit Agreement. Any request for credit under the Revolving Credit remains
subject to the satisfaction of the conditions precedent set forth in Section 3.1
of the Credit Agreement, except to the extent non-compliance with the conditions
set forth therein relate solely to the Existing Defaults.

 

Section 6.          Principal, Interest, Fee Payments, and Default Rate. The
Borrower shall continue to pay all principal on the Loans and Reimbursement
Obligations on the Letters of Credit when due, including all scheduled payments
of principal on the Term Loans and the Bridge Term Loans, and the Borrower will
continue to pay all interest and fees on the Loans and Letters of Credit when
due. Without limiting any of the rights available to the Administrative Agent
and the Lenders under Section 2.4(c) of the Credit Agreement, the Loan Parties
acknowledge and agree that on and after the termination date of the Temporary
Waiver Period, unless the Amendment Agreement (as defined below) is executed and
delivered by all parties thereto so long as any Existing Default continues, the
interest rates, fees and other amounts payable on Loans, Reimbursement
Obligations, L/C Participation Fees and other Obligations shall increase by
2.00% per annum in accordance with the terms of such Section 2.4(c)

 

 - 3 - 

 

 

Section 7.          Additional Agreements. The Loan Parties acknowledge and
agree that during the Temporary Waiver Period they shall not incur any
additional Indebtedness (other than advances of Revolving Loans and in process
vehicle leases) or make any Permitted Acquisitions, Restricted Payments (other
than to another Loan Party), Capital Expenditures (other than in process vehicle
leases), or voluntary prepayment of any Indebtedness or any other obligation or
liability. Further, in order to induce the Administrative Agent and Lenders into
this Agreement, the Loan Parties agree that on or before the Temporary Waiver
Termination Date they shall execute and deliver to the Lenders an agreement
regarding the Loan Documents, including amendments to the Credit Agreement (such
agreement, including such amendments, the “Amendment Agreement”), which
Amendment Agreement shall be acceptable to the Lenders in form and substance and
shall include, among other terms and conditions, the following, which terms and
conditions are not an exhaustive list of all terms and conditions to be included
in the Amendment Agreement:

 

(a)          Shortening of Revolving Credit and Term Loan Maturities. The
“Revolving Credit Termination Date” shall be March 31, 2020 or such earlier date
on which the Revolving Credit Commitments are terminated in whole pursuant to
Section 2.10, 7.2 or 7.3, and Section 2.7(a) of the Credit Agreement shall be
revised so that the final maturity date of the Term Loans shall be March 31,
2020. For purposes of clarity, the final maturity date of the Bridge Term Loans
shall remain April 12, 2019.

 

(b)          Reduction of Commitments and Termination of Card Agreement. On
December 31, 2018, the Swing Line Sublimit shall be reduced to $0.00 and the
aggregate Revolving Credit Commitments of the Lenders shall be reduced to
$22,500,000, and on January 31, 2019, the aggregate Revolving Credit Commitments
of the Lenders shall be further reduced to $20,000,000. On or before December
14, 2018, the Borrower shall terminate any and all commercial card agreements
with the Administrative Agent and shall pay in cash all liabilities and
obligations owing thereunder.

 

(c)          Bonded Accounts to be Ineligible. All Accounts subject to any Liens
or other encumbrances in favor of the Bonding Company under any Bonding
Agreements, pursuant to any Legal Requirements, including common law, or
otherwise shall be expressly excluded from Eligible Accounts (such excluded
Accounts, “Bonded Accounts”).

 

(d)          Revised Financial Covenants. Section 6.20(a)-(d) of the Credit
Agreement shall be deleted and replaced in their entirety with the following
financial covenants:

 

(i)         Minimum EBITDA. The EBITDA for the quarter ending December 31, 2018,
of Limbach, Inc. and its Subsidiaries shall not be less than $6,500,000. The
EBITDA for such quarter shall be determined based on the financial results of
Limbach, Inc. and its Subsidiaries for the financial quarter then ending, and
EBITDA shall not otherwise be modified, except to permit an add-back for the
Limited Waiver Fee, as defined below. The Loan Parties failure to achieve this
minimum EBITDA shall constitute an Event of Default under Section 7.1(b) of the
Credit Agreement and, without limiting the foregoing and in addition to all
other fees and amounts payable, the Borrower shall pay an EBITDA covenant fee of
$300,000 for such violation, which fee shall be immediately due and payable. All
fees payable pursuant to the Amendment Agreement as set forth in this Section 7
shall be payable to the Administrative Agent for the ratable benefit of the
Lenders and any payment of such fees shall not constitute any satisfaction or
waiver of any Event of Default arising from the corresponding violation.

 

 - 4 - 

 

 

(ii)        Fixed Charge Coverage Ratio. The “Fixed Charge Coverage Ratio” shall
first be tested as of the last day of the fiscal quarter ending March 31, 2019
and for the initial test quarter and as of the last day of each subsequent
fiscal quarter shall not be less than 1.10:1.00. The “Fixed Charge Coverage
Ratio” shall be modified so that for the fiscal quarter of Limbach, Inc. ending
on or about March 31, 2019, the EBITDA, Capital Expenditures, and Fixed Charges
shall be such amounts for the two consecutive fiscal quarters then ending and
for the fiscal quarter of Limbach, Inc. ending on or about June 30, 2019, the
EBITDA, Capital Expenditures, and Fixed Charges shall be such amounts for the
three consecutive fiscal quarters then ending; and thereafter shall be for the
trailing four fiscal quarters of Limbach, Inc. Further, the principal amount of
the Bridge Term Loans payable on the maturity date therefore shall be excluded
from Fixed Charges. The Loan Parties failure to achieve the required Fixed
Charge Coverage Ratio as of any such quarter end shall constitute an Event of
Default under Section 7.1(b) of the Credit Agreement and, without limiting the
foregoing and in addition to all other fees and amounts payable, the Borrower
shall pay a Fixed Charge Coverage Ratio covenant fee of $300,000 for each such
violation, which fee shall be immediately due and payable.

 

(iii)       Unfinanced Capital Expenditures. The unfinanced Capital Expenditures
of the Loan Parties during fiscal year 2019 shall be limited to $3,000,000;
provided that, the vehicle leases shall be excluded from this limit; provided
however that, no unfinanced Capital Expenditures, including for vehicle leases,
shall be permitted on and after any quarter end date on which the Loan Parties
fail to achieve the required Fixed Charge Coverage Ratio for such date.

 

(e)          Refinancing Efforts. The Loan Parties shall actively solicit
proposals from other lenders to refinance all of the Obligations, and the Loan
Parties shall promptly advise the Administrative Agent of all refinancing
proposals they receive. Without limiting the foregoing, (i) on or before
February 15, 2019, the Loan Parties shall deliver to the Administrative Agent
and the Lenders one or more term sheets from prospective lenders that will
provide a full payment in cash of all Obligations; (ii) on or before March 15,
2019, the Loan Parties shall deliver to the Administrative Agent and the Lenders
at least one fully-executed commitment letter that will provide a full payment
in cash of all Obligations on or before April 12, 2019; and (iii) on or before
April 12, 2019, the Obligations shall be paid in full in cash with the proceeds
of refinancing credit facilities. In the event the Loan Parties fail to deliver
the required term sheet within the time period required in accordance with the
foregoing clause (e)(i), the Borrower shall pay a fee of $250,000, which fee
shall be immediately due and payable. In the event the Loan Parties fail to
deliver the required commitment letter within the time period required in
accordance with the foregoing clause (e)(ii), the Borrower shall pay a fee of
$250,000, which fee shall be immediately due and payable. In the event the Loan
Parties fail to pay the Obligations in full in cash within the time period
required in accordance with the foregoing clause (e)(iii), the Borrower shall
pay a fee of $500,000, which fee shall be immediately due and payable.

 

 - 5 - 

 

 

(f)          Additional Reporting.

 

(i)         Cash Flow and Variance Reports. On the 15th (if a Business Day, if
not, the first Business Day thereafter) and last Business Day of each month, the
Loan Parties shall deliver to the Administrative Agent and the Lenders a
then-current 13-week cash flow forecast showing projected cash receipts and
disbursements (including referencing line item sources and uses of cash) over
the following 13-week period, together with a reconciliation of actual cash
receipts and cash disbursements from the prior week against the previous cash
flow forecast, showing any deviations on a cumulative basis, and providing a
written explanation of each deviation, with such forecast and report being
otherwise in form and substance reasonably acceptable to the Administrative
Agent.

 

(ii)        Bonding Company. Each fiscal month the Loan Parties shall deliver to
the Administrative Agent and the Lenders a report on all applications or
requests for bonds, sureties, or similar support submitted by any Loan Party to
the Bonding Company during the prior fiscal month and the Bonding Company’s
response to each such application or request, including approvals and denials
thereof, with such report also including a summary of all other material
communications between any of the Loan Parties and the Bonding Company that
occurred during the prior fiscal month, and including any changes with respect
to the Bonding Agreements and the Bonding Company’s performance or intended
performance under such agreements), which report shall be in form and substance
reasonably acceptable to the Administrative Agent.

 

(iii)       Refinancing Efforts. Every other week, the Loan Parties shall
deliver to the Administrative Agent and the Lenders a report (which report may
be made by email) providing an update on and status of the refinancing required
by clause (f) above and the Loan Parties ability to meet the milestones required
by such clause.

 

(iv)       Other Information. The Loan Parties shall provide such other
information reasonably requested by the Administrative Agent or any Lender

 

(g)          Negative Covenants. The Loan Parties shall not make any Permitted
Acquisitions, Restricted Payments (other than to another Loan Party), or
voluntary prepayment of any Indebtedness (other than of Revolving Loans) or any
other obligation or liability, or incur any additional Indebtedness (other than
vehicle leases to the extent permitted by clause 7(d)(iii) and advances of
Revolving Loans), other than any Indebtedness the cash proceeds of which are
used to pay in full all outstanding Obligations.

 

(h)          Successor Consultant. Upon the request of the Administrative Agent
or at the direction of the Required Lenders, the Loan Parties shall engage a
consultant (such engaged entity, the “Successor Consultant”); provided that, the
Successor Consultant shall be acceptable to the Administrative Agent and the
Required Lenders and the scope of the Successor Consultant’s engagement shall be
acceptable to the Administrative Agent and the Required Lenders. The Loan
Parties shall authorize the Successor Consultant to communicate directly with
the Administrative Agent and the Lenders with respect to the Consultant’s
engagement, its services performed, and any and all information gathered
therefrom.

 

 - 6 - 

 

 

Notwithstanding the foregoing or anything in this Agreement to the contrary, the
Administrative Agent’s and each Lender’s execution and delivery of an Amendment
Agreement shall be in its sole and absolute discretion, subject to its own
consent and approval, including all formal credit approvals, and no Amendment
Agreement shall be effective and enforceable against any Lender unless such
Amendment Agreement is executed and delivered by all Loan Parties, all Lenders
and the Administrative Agent. In addition to and without limiting the foregoing,
notwithstanding anything in this Agreement to the contrary, neither the
Administrative Agent nor any Lender shall be required to enter into any
Amendment Agreement and the Loan Parties obligations under this Section 7 are
not conditioned upon or otherwise subject to any such act by the Administrative
Agent or any Lender.

 

Section 8.          Conditions Precedent. This Agreement shall become effective
as of the Temporary Waiver Effective Date upon satisfaction of all of the
conditions set forth in this Section 8:

 

(a)          The Administrative Agent shall have received this Agreement
executed and delivered by the Loan Parties and the Lenders.

 

(b)          The representations and warranties contained herein shall be true
and correct in all material respects as of the date hereof and no Default or
Event of Default, other than the Existing Defaults, shall exist as of the date
hereof.

 

(c)          The Borrower shall have paid to the Administrative Agent for the
ratable benefit of the Lenders a limited waiver fee in the amount of $300,000
(the “Limited Waiver Fee”), and the Borrower shall have paid all reasonable
invoiced fees and expenses of the Administrative Agent’s counsel.

 

(d)           Legal matters incident to the execution and delivery of this
Agreement shall be satisfactory to the Administrative Agent and its counsel.

 

Section 9.          Acknowledgement of Liens. The Loan Parties hereby
acknowledge, confirm and agree that the Administrative Agent has a valid,
enforceable and perfected first-priority lien upon and security interest in
(subject only to Permitted Liens) the Collateral granted to Administrative Agent
pursuant to the Loan Documents, and nothing herein contained shall in any manner
affect or impair the priority of the Liens created and provided for thereby as
to the indebtedness, obligations, and liabilities which would be secured thereby
prior to giving effect to this Agreement.

 

Section 10.        Representations and Warranties. To induce the Administrative
Agent, the L/C Issuer, and the Lenders to enter into this Agreement, the Loan
Parties hereby represent and warrant to the Administrative Agent, the L/C
Issuer, and the Lenders that, as of the Temporary Waiver Effective Date: (a)
after giving effect to this Agreement, no representation or warranty of any Loan
Party in any Loan Document, including this Agreement, shall be untrue or
incorrect in any material respect as of the Temporary Waiver Effective Date,
except to the extent that such representation or warranty expressly relates to
an earlier date, in which case they are true and correct in all material
respects as of such earlier date, (b) no Default or Event of Default (other than
the Existing Defaults) has occurred or is continuing, or would result after
giving effect hereto, and (c) each Loan Party has the power and authority to
execute, deliver and perform this Agreement and has taken all necessary action
to authorize their execution, delivery and performance of this Agreement.

 

 - 7 - 

 

 

Section 11.        Affirmation of Loan Parties. Each Loan Party hereby confirms
to the Administrative Agent, the L/C Issuer, and the Lenders that, after giving
effect to this Agreement, the Credit Agreement and each other Loan Document to
which such Loan Party is a party continues in full force and effect and is the
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability. Each Loan Party acknowledges and agrees that nothing in the
Credit Agreement, this Agreement or any other Loan Document shall be deemed to
require the consent of any Guarantor to any future waivers to the Credit
Agreement.

 

Section 12.        Release, Covenant not to Sue, Acknowledgment. (a) Each Loan
Party (collectively, the “Releasing Parties”) hereby absolutely and
unconditionally releases and forever discharges the Administrative Agent, the
L/C Issuer, and each Lender, and any and all participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents, attorneys, consultants, representatives and
employees of any of the foregoing (each a “Released Party”), from any and all
claims, demands or causes of action of any kind, nature or description relating
to or arising out of or in connection with or as a result of any of the
Obligations, the Credit Agreement, and any other Loan Documents, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which each Releasing Party has had, now has or has made claim to have
against any such person for or by reason of any act, omission, matter, cause or
thing whatsoever arising from the beginning of time to and including the date of
this Agreement, whether such claims, demands and causes of action are matured or
unmatured or known or unknown, other than, in each instance, as determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Released Party.
Each Releasing Party acknowledges that it may hereafter discover facts different
from or in addition to those now known or believed to be true with respect to
such claims, demands, or causes of action and agree that this instrument shall
be and remain effective in all respects notwithstanding any such differences or
additional facts. Each Releasing Party understands, acknowledges and agrees that
the release set forth above may be pleaded as a full and complete defense and
may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release. The Borrower hereby confirms that the foregoing
waiver and release is an informed waiver and release and is being freely given.

 

(b)          Each Releasing Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Released Party above
that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) any Released Party on the basis of any claim released, remised and
discharged by such Releasing Party pursuant to the above release. If any
Releasing Party or any of its successors, assigns or other legal representations
violates the foregoing covenant, such Releasing Party, for itself and its
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Released Party may sustain as a result of such
violation, all reasonable attorneys’ fees and costs incurred by such Released
Party as a result of such violation; provided that, this sentence shall not
apply to claims, demands or causes of action asserted by a Releasing Party
against a Released Party to the extent, in each instance, determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Released Party.

 

 - 8 - 

 

 

Section 13.        Miscellaneous.

 

(a)          Successors and Assigns. This Agreement shall be binding on and
shall inure to the benefit of the Borrower, the Guarantors, the Administrative
Agent, the L/C Issuer, and the Lenders, and their respective successors and
permitted assigns. The terms and provisions of this Agreement are for the
purpose of defining the relative rights and obligations of the Borrower, the
Guarantors, the Administrative Agent, the L/C Issuer, and the Lenders with
respect to the transactions contemplated hereby and there shall be no
third-party beneficiaries (other than the Released Parties) of any of the terms
and provisions of this Agreement.

 

(b)          Entire Agreement. This Agreement, including all schedules and other
documents attached hereto or incorporated by reference herein or delivered in
connection herewith, constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all other understandings,
oral or written, with respect to the subject matter hereof. This Agreement is
not a novation nor is it to be construed as a release, waiver or modification of
any of the terms, conditions, representations, warranties, covenants, rights or
remedies set forth in the Loan Documents, except as specifically set forth
herein. This Agreement may not be amended, supplemented, or otherwise modified
except by a written agreement executed by each of the parties hereto. THIS
AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)          Fees and Expenses. The Borrower agrees to pay on demand all
reasonable and documented out-of-pocket expenses (including fees, charges and
disbursements of counsel for the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, execution and delivery
of this Agreement and the other documents being executed and delivered in
connection herewith and the transactions contemplated hereby.

 

(d)          Headings. Section and sub-section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

(e)          Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

 - 9 - 

 

 

(f)          Conflict of Terms. Except as otherwise provided in this Agreement,
if any provision contained in this Agreement is in conflict with, or
inconsistent with, any provision in any of the Loan Documents, the provision
contained in this Agreement shall govern and control.

 

(g)          Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement. Delivery of an executed signature page to this
Agreement by facsimile transmission or by e-mail transmission of an Adobe
portable document format file (also known as a “PDF” file) shall be effective as
delivery of a manually executed counterpart hereof.

 

(h)          Incorporation of Credit Agreement. The provisions contained in
Sections 10.14 (Governing Law; Jurisdiction, Etc.) and 10.20 (Waiver of Jury
Trial) of the Credit Agreement are incorporated herein by reference to the same
extent as if reproduced herein in their entirety, except with reference to this
Agreement rather than the Credit Agreement.

 

[Signature Pages To Follow]

 

 - 10 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first set forth
above.

 

  “BORROWER”       LIMBACH FACILITY SERVICES LLC         By    /s/ John T.
Jordan, Jr.     Name: John T. Jordan, Jr.     Title: Chief Financial Officer    
“GUARANTORS”   “GUARANTORS”       LIMBACH HOLDINGS, LLC         By /s/ John T.
Jordan, Jr.     Name: John T. Jordan, Jr.     Title: Chief Financial Officer    
    LIMBACH HOLDINGS, LLC         By /s/ John T. Jordan, Jr.     Name: John T.
Jordan, Jr.     Title: Chief Financial Officer         LIMBACH COMPANY, LLC    
    By /s/ John T. Jordan, Jr.     Name: John T. Jordan, Jr.     Title:
Executive Vice President and Chief Financial Officer         HARPER LIMBACH LLC
        By /s/ John T. Jordan, Jr.     Name: John T. Jordan, Jr.     Title:
Treasurer         LIMBACH COMPANY LP         By /s/ John T. Jordan, Jr.    
Name: John T. Jordan, Jr.     Title: Executive Vice President and Chief
Financial Officer

 

[SIGNATURE PAGE TO LIMITED, CONDITIONAL AND TEMPORARY WAIVER AND AGREEMENT
REGARDING LOAN DOCUMENTS (LIMBACH FACILITY SERVICES LLC)]

 

 

 

 

  HARPER LIMBACH CONSTRUCTION LLC       By /s/ John T. Jordan, Jr.     Name:
John T. Jordan, Jr.     Title: Treasurer

 

[SIGNATURE PAGE TO LIMITED, CONDITIONAL AND TEMPORARY WAIVER AND AGREEMENT
REGARDING LOAN DOCUMENTS (LIMBACH FACILITY SERVICES LLC)]

 

 

 

 

  “Lenders”       FIFTH THIRD BANK, an Ohio banking corporation, as a Lender, as
L/C Issuer, as Swing Line Lender, and as Administrative Agent         By /s/
Terick R. Hinze     Name: Terick R. Hinze     Title: Vice President

 

[SIGNATURE PAGE TO LIMITED, CONDITIONAL AND TEMPORARY WAIVER AND AGREEMENT
REGARDING LOAN DOCUMENTS (LIMBACH FACILITY SERVICES LLC)]

 

 

 

 

  CIBC BANK USA, formerly known as The Private Bank and Trust Company, as a
Lender         By /s/ David L. Sauerman     Name: David L. Sauerman     Title:
Managing Director

 

[SIGNATURE PAGE TO LIMITED, CONDITIONAL AND TEMPORARY WAIVER AND AGREEMENT
REGARDING LOAN DOCUMENTS (LIMBACH FACILITY SERVICES LLC)]

 

 

 

 

  WHEATON BANK & TRUST COMPANY, as a Lender       By /s/ David Nelson     Name:
David Nelson     Title: Assistant Vice President

 

[SIGNATURE PAGE TO LIMITED, CONDITIONAL AND TEMPORARY WAIVER AND AGREEMENT
REGARDING LOAN DOCUMENTS (LIMBACH FACILITY SERVICES LLC)]

 

 

 

 

  CITIZENS BANK OF PENNSYLVANIA, as a Lender       By /s/ John J. Ligday, Jr.  
  Name: John J. Ligday, Jr.     Title: Senior Vice President

 

[SIGNATURE PAGE TO LIMITED, CONDITIONAL AND TEMPORARY WAIVER AND AGREEMENT
REGARDING LOAN DOCUMENTS (LIMBACH FACILITY SERVICES LLC)]

 

 

 

 

SCHEDULE 1

 

EXISTING DEFAULTS

 

1.          The Borrower’s failure to achieve a Senior Leverage Ratio of not
greater than 2.75:1.00 for its fiscal quarter ending on or about September 30,
2018, as required by Section 6.20(b) (Senior Leverage Ratio) of the Credit
Agreement.

 

2.          The Borrower’s failure to achieve a Fixed Charge Coverage Ratio of
not less than 1.15:1.00 for its fiscal quarter ending on or about September 30,
2018, as required by Section 6.20(c) (Fixed Charge Coverage Ratio) of the Credit
Agreement.

 

 

